Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
11
12
        Brian Whitaker,                            Case No.
13
                  Plaintiff,
14                                                 Complaint For Damages And
          v.                                       Injunctive Relief For Violations
15                                                 Of: American’s With Disabilities
        Stellar Group LLC, a California            Act; Unruh Civil Rights Act
16      Limited Liability Company; and
        Does 1-10,
17
                  Defendants.
18
19
            Plaintiff Brian Whitaker complains of Stellar Group LLC, a California
20
      Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
21
      follows:
22
23
        PARTIES:
24
        1. Plaintiff is a California resident with physical disabilities. He is
25
      substantially limited in his ability to walk. He suffers from a C-4 spinal cord
26
      injury and uses a wheelchair for mobility.
27
        2. Defendant Stellar Group LLC owned Living Room Vape & Smoke Shop
28
      located at or about 548 S. Spring Street, Los Angeles, California, in March

                                             1

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 2 of 7 Page ID #:2




 1    2019.
 2      3. Defendant Stellar Group LLC owns Living Room Vape & smoke Shop
 3    (“Vape & Smoke Shop”) located at or about 548 S. Spring Street, Los Angeles,
 4    California, currently.
 5      4. Plaintiff does not know the true names of Defendants, their business
 6    capacities, their ownership connection to the property and business, or their
 7    relative responsibilities in causing the access violations herein complained of,
 8    and alleges a joint venture and common enterprise by all such Defendants.
 9    Plaintiff is informed and believes that each of the Defendants herein,
10    including Does 1 through 10, inclusive, is responsible in some capacity for the
11    events herein alleged, or is a necessary party for obtaining appropriate relief.
12    Plaintiff will seek leave to amend when the true names, capacities,
13    connections, and responsibilities of the Defendants and Does 1 through 10,
14    inclusive, are ascertained.
15
16      JURISDICTION & VENUE:
17      5. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      6. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      8. Plaintiff went to the Vape & Smoke Shop in March 2019 with the
 3    intention to avail himself of its items, motivated in part to determine if the
 4    defendants comply with the disability access laws.
 5      9. The Vape & Smoke Shop is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      10. Paths of travel are one of the facilities, privileges, and advantages
 8    offered by Defendants to patrons of the Vape & Smoke Shop.
 9      11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10    to provide accessible paths of travel.
11      12. Currently, the defendants fail to provide accessible paths of travel.
12      13. Tables are another one of the facilities, privileges, and advantages
13    offered by Defendants to patrons of the Vape & Smoke Shop.
14      14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15    to provide accessible tables.
16      15. Currently, the defendants fail to provide accessible tables.
17      16. The Vape & Smoke Shop has a sales counter where it handles its
18    transactions with customers.
19      17. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20    to provide an accessible sales counter.
21      18. Currently, the defendants fail to provide an accessible sales counter.
22      19. Plaintiff personally encountered these barriers.
23      20. By failing to provide accessible facilities, the defendants denied the
24    plaintiff full and equal access.
25      21. The failure to provide accessible facilities created difficulty and
26    discomfort for the Plaintiff.
27      22. The defendants have failed to maintain in working and useable
28    conditions those features required to provide ready access to persons with


                                                3

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 4 of 7 Page ID #:4




 1    disabilities.
 2      23. The barriers identified above are easily removed without much
 3    difficulty or expense. They are the types of barriers identified by the
 4    Department of Justice as presumably readily achievable to remove and, in fact,
 5    these barriers are readily achievable to remove. Moreover, there are numerous
 6    alternative accommodations that could be made to provide a greater level of
 7    access if complete removal were not achievable.
 8      24. Plaintiff will return to the Vape & Smoke Shop to avail himself of its
 9    items and to determine compliance with the disability access laws once it is
10    represented to him that the Vape & Smoke Shop and its facilities are
11    accessible. Plaintiff is currently deterred from doing so because of his
12    knowledge of the existing barriers and his uncertainty about the existence of
13    yet other barriers on the site. If the barriers are not removed, the plaintiff will
14    face unlawful and discriminatory barriers again.
15      25. Given the obvious and blatant nature of the barriers and violations
16    alleged herein, the plaintiff alleges, on information and belief, that there are
17    other violations and barriers on the site that relate to his disability. Plaintiff will
18    amend the complaint, to provide proper notice regarding the scope of this
19    lawsuit, once he conducts a site inspection. However, please be on notice that
20    the plaintiff seeks to have all barriers related to his disability remedied. See
21    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22    encounters one barrier at a site, he can sue to have all barriers that relate to his
23    disability removed regardless of whether he personally encountered them).
24
25    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27    Defendants.) (42 U.S.C. section 12101, et seq.)
28      26. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                4

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 5 of 7 Page ID #:5




 1    again herein, the allegations contained in all prior paragraphs of this
 2    complaint.
 3      27. Under the ADA, it is an act of discrimination to fail to ensure that the
 4    privileges, advantages, accommodations, facilities, goods and services of any
 5    place of public accommodation is offered on a full and equal basis by anyone
 6    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7    § 12182(a). Discrimination is defined, inter alia, as follows:
 8             a. A failure to make reasonable modifications in policies, practices,
 9                 or procedures, when such modifications are necessary to afford
10                 goods,    services,    facilities,   privileges,    advantages,   or
11                 accommodations to individuals with disabilities, unless the
12                 accommodation would work a fundamental alteration of those
13                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14             b. A failure to remove architectural barriers where such removal is
15                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                 defined by reference to the ADA Standards.
17             c. A failure to make alterations in such a manner that, to the
18                 maximum extent feasible, the altered portions of the facility are
19                 readily accessible to and usable by individuals with disabilities,
20                 including individuals who use wheelchairs or to ensure that, to the
21                 maximum extent feasible, the path of travel to the altered area and
22                 the bathrooms, telephones, and drinking fountains serving the
23                 altered area, are readily accessible to and usable by individuals
24                 with disabilities. 42 U.S.C. § 12183(a)(2).
25      28. When a business provides paths of travel, it must provide accessible
26    paths of travel.
27      29. Here, accessible paths of travel have not been provided.
28      30. When a business provides facilities such as tables, it must provide


                                              5

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 6 of 7 Page ID #:6




 1    accessible tables.
 2      31. Here, accessible tables have not been provided.
 3      32. When a business provides facilities such as a sales or transaction
 4    counter, it must provide an accessible sales or transaction counter.
 5      33. Here, no such accessible sales counter has been provided.
 6      34. The Safe Harbor provisions of the 2010 Standards are not applicable
 7    here because the conditions challenged in this lawsuit do not comply with the
 8    1991 Standards.
 9      35. A public accommodation must maintain in operable working condition
10    those features of its facilities and equipment that are required to be readily
11    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12      36. Here, the failure to ensure that the accessible facilities were available
13    and ready to be used by the plaintiff is a violation of the law.
14
15    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17    Code § 51-53.)
18      37. Plaintiff repleads and incorporates by reference, as if fully set forth
19    again herein, the allegations contained in all prior paragraphs of this
20    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21    that persons with disabilities are entitled to full and equal accommodations,
22    advantages, facilities, privileges, or services in all business establishment of
23    every kind whatsoever within the jurisdiction of the State of California. Cal.
24    Civ. Code §51(b).
25      38. The Unruh Act provides that a violation of the ADA is a violation of the
26    Unruh Act. Cal. Civ. Code, § 51(f).
27      39. Defendants’ acts and omissions, as herein alleged, have violated the
28    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                               6

      Complaint
Case 2:19-cv-05414-CJC-RAO Document 1 Filed 06/21/19 Page 7 of 7 Page ID #:7




 1    rights to full and equal use of the accommodations, advantages, facilities,
 2    privileges, or services offered.
 3       40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4    discomfort or embarrassment for the plaintiff, the defendants are also each
 5    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6    (c).)
 7
 8              PRAYER:
 9              Wherefore, Plaintiff prays that this Court award damages and provide
10    relief as follows:
11            1. For injunctive relief, compelling Defendants to comply with the
12    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13    plaintiff is not invoking section 55 of the California Civil Code and is not
14    seeking injunctive relief under the Disabled Persons Act at all.
15            2. Damages under the Unruh Civil Rights Act, which provides for actual
16    damages and a statutory minimum of $4,000 for each offense.
17            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
      Dated: June 18, 2019                 CENTER FOR DISABILITY ACCESS
20
21                                         By:
22
                                           ______________________________
23
                                                  Russell Handy, Esq.
24                                                Attorney for plaintiff
25
26
27
28


                                                 7

      Complaint
